Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 23.] The court certifies that the following questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals:
1. “ Where a verbal agreement was entered into between the plaintiff and the defendant whereby the plaintiff agreed to develop the sale of the defendant’s products in the Towns of Thompson, Fallsburg and Bethel in the County of Sullivan and the defendant granted to the plaintiff in consideration thereof the exclusive agency for the sale of such products in such towns and agreed to pay to the plaintiff in connection therewith a commission of one half cent a quart for all milk sold and one and one quarter cents per quart for all cream so sold and such agreement was to continue in effect so long as defendant sold its products in such territory and the plaintiff fully performed said agreement on his part, did the defendant so long as it continued to sell its products in the said territory developed by the plaintiff, have the right to terminate the contract on April 9, 1935, and not allow plaintiff commissions beyond that date? ”
2. “ Was the agreement terminated by the defendant on April 9,1935, by virtue of the letter sent that date, Defendant’s Exhibit I? ”
3. “ Does the plaintiff have the right to an accounting up to the date of the trial? ”
Hill, P. J., Bliss, Heffernan and Schenek, JJ. [See, also, post, p, 940 and p. 950.’